DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Effective Filing Date
The effective filing date of the claimed invention is October 12, 2016 since applicants filed a certified English translation of their foreign priority documents KR-10-2016-0132068 and KR 10-2017-0132359 on March 17, 2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-11 directed to an invention non-elected without traverse.  Accordingly, claims 7-11 been cancelled in the Examiner’s Amendment below.
Applicants request for rejoinder has been acknowledged in the previous Office Action dated December 15, 2020, however, not all claims depend from or otherwise require all the limitations of an allowable claim.  Furthermore, claims 7-11 do not meet all the criteria for patentability including the requirements of 35 USC 101, 102, 103, and 112.  See MPEP 821.04.  For example, there are several 112(b) issues with claims 7-11 that have not been corrected by amendment.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Non-elected claims 7-11 have been canceled without prejudice to the possible continuing prosecution of these claims in a divisional application.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: This application teaches a mixed ink containing a far infrared radiant material, used for printing and prepared by mixing a pigment blend with a powdered far infrared radiant material, wherein the pigment blend is prepared by adding one or more of an ink binder or an ink adjuvant to a pigment, and, wherein where the pigment blend is yellow, the pigment blend is prepared of the pigment of 10 to 13 wt%, the ink binder of 70 to 75 wt%, and the ink adjuvant of 5 to 10 wt%, and wherein where the pigment blend is not yellow, the pigment blend is prepared of the pigment of 18 to 22 wt%, the ink binder of 65 to 70 wt%, and the ink adjuvant of 5 to 10 wt%.  The closest prior art of record is CN 101591489, which teaches an environmentally friendly ink composition that releases negative ions comprising 35 to 95 g of a binding material, 5 to 45 g of additives, 10 to 30 g of a pigment such as carbon black, titanium dioxide, inorganic dyes and organic dyes and 0.1 to 20 g of negative ion additives such as a far infrared radiant material.  See .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734